Citation Nr: 1748202	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  10-09 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army National Guard from March 1983 to June 1983.  He also served in the United States Army National Guard reserve thereinafter to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

By way of introduction to the issue in this matter, the Veteran's claim seeking entitlement to service connection for an acquired psychiatric disorder was bifurcated in an October 2013 Board decision; the PTSD claim was denied and entitlement to an acquired psychiatric disorder other than PTSD was remanded for further development.  The Veteran appealed the denial of service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court), which vacated and remanded the Board's decision in a January 2015 Memorandum Decision.  In August 2015, the Board remanded the issue of entitlement to an acquired psychiatric disorder (including PTSD) to the Agency of Original Jurisdiction (AOJ) for additional development.  Thereafter, the AOJ granted service connection for PTSD in a May 2016 rating decision.

In February 2017, the Board remanded the issue of entitlement to an acquired psychiatric disorder other than PTSD to the AOJ for additional development.

The case has since returned to the Board for further appellate action.


FINDINGS OF FACT

1.  An acquired psychiatric disorder other than PTSD is not etiologically related to an in-service injury, event, or disease.

2.  An acquired psychiatric disorder other than PTSD is not related (causation or aggravation) to a service-connected disease or injury.


CONCLUSION OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder other than PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102. 3.159, 3.303, 3.307, 3.309, 3.310(a)-(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Stegall Concerns

As noted in the Introduction, this case was remanded to the AOJ for additional development in February 2017.  The Board is satisfied that there has been substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-67 (1999);  Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  Duties to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by an October 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014);  38 C.F.R. § 3.159 (2015);  see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5102(a)(1) (West 2014);  38 C.F.R. § 3.159(c) (2016).  Service treatment records, post-service VA treatment records, and lay statements have been associated with the Veteran's claims file.

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5102A(d) (West 2014);  38 C.F.R. § 3.159(c)(4) (2016).

In November 2013 and March 2017, the Veteran was afforded VA opinions for the acquired psychiatric disorder on appeal.  Therefore, the Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim.  See Barr v. Nicholson, 12 Vet. App. 303, 311 (2007).

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other ground, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Service Connection

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a)-(b) (2016).

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310 (a)-(b) (2016). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA will consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to a determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight. "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Evidence

The Veteran contends that an acquired psychiatric disorder other than PTSD, to include depressive disorder, dysthymia/depressive disorder, social phobia, adjustment disorder, and anxiety disorder had onset in service or otherwise is the result of active service, including the Veteran's established in-service stressor of a mortar detonating within 12 to 15 feet of him during a training exercise.  Alternatively, the Veteran contends that an acquired psychiatric disorder other than PTSD (to include the psychiatric disorders and phobia iterated above) is proximately due to or aggravated by service-connected PTSD.  Lastly, the Veteran contends that diagnosed alcohol dependence is proximately due to or aggravated by service-connected PTSD.  The Board notes the evidence of record has also raised the issue of major depressive disorder recurrent (MDDR), which is discussed below.

A review of the Veteran's service treatment records (STRS) reveals that the Veteran indicated in his April 1983 separation examination that his psychiatric condition was normal.  In subsequent reports of medical history in November 1986 and October 1990, the Veteran also reported that his psychological condition was normal.  Furthermore, the Veteran wrote that he was in good health and was not using any medication in the November 1986 report.  The STRS are otherwise silent as to any psychiatric complaints, consultation, and/or treatment.

In an October 2007 VA mental health treatment plan note, a VA psychiatrist opined that the Veteran had a GAF score of 56, indicative of moderate symptoms.  She noted the presence of cognitive distortions concerning the Veteran's "need to support troops."  She opined that the Veteran's treatment plan, in pertinent part, included goals of exploring uses of any support system to promote a sense of belonging and enhancement of self-worth; reducing despair and anxiety; monitoring of excessive drinking; evaluating needs for any intervention; and encouraging the use of psychotropic medications to better manage the Veteran's emotional symptoms.  She also reported that the Veteran thought that he heard "stuff' at times; had worsened organizational skills; and, moreover, had had occasional fleeting thoughts about suicide, noting that suicide itself was "non-negotiable" for him.  The Veteran provided informed consent for treatment at this time.

A review of the Veteran's VA 2007 progress notes shows that the Veteran underwent an alcohol evaluation screening.  The efficacy of dosing of psychotropic medication was also monitored.

A review of the Veteran's VA mental health treatment records from April 2008 through July 2008 reveals that he sought treatment, evaluation, and medication advisement.  VA examiners opined as to the efficacy of his course of treatment and the concerns that the Veteran articulated.   Anxiety, depression, and the issue of alcohol use were noted, as were issues related to stressors and PTSD.  Illustrative of this period of treatment was a VA mental health physician note in which an examiner noted that the Veteran reported that his antidepressant medication was tolerable and he experienced no side effects.  Furthermore, the Veteran's mood, according to the examiner, was anxious and his affect was appropriate-variable.  Neither suicidal ideation nor homicidal ideation was reported.

In May 2008, the Veteran submitted a lay statement.  In largest part, he provided a narrative about a mortar detonating within 12 to 15 feet of him during a training exercise at Fort Benning, Georgia in 1983.  The Veteran wrote that this occurrence "scared the hell out of him."

Review of VA treatment records from May 2010 and June 2010 reveal that the Veteran was evaluated as to medication efficacy, mood, behavior, and affect.  Also, the Veteran was afforded a VA brief suicide risk assessment.  A VA psychiatrist noted that the Veteran reported that he did not feel hopeless about the present or future; had not had suicidal thoughts since his last clinic visit; and had used /abused alcohol since his last clinic visit.  Moreover, this psychiatrist opined that the Veteran was not experiencing a moderate to severe level of stress.

Also in June 2010, the Veteran was afforded a VA PTSD examination.  As discussed above, the scope of this appeal excludes PTSD to the degree that it has been service connected; however, this examination has evidentiary value for this appeal in the examining VA psychologist reported that the Veteran presented an anxious mood.

In November 2013, a VA clinical psychologist provided an opinion as to the Veteran's psychological status.  The psychologist reviewed the Veteran's claims file and provided a narrative account of his VA treatment for psychological disorders.  In pertinent part, the psychologist reported that a VA note indicated the past presence of social phobia; however, he emphasized that the diagnosis of social phobia was no longer a correct diagnosis for the Veteran.  Major depression disorder recurrent (MDDR), according to the psychologist, had been repeatedly diagnosed.  The psychologist qualified this MDDR diagnosis by opining that it was not attributable to military service.  To underscore this point, the psychologist wrote that MDDR was not diagnosed until 2007, 16 years after the Veteran's service.  The psychologist also opined as to anxiety NOS, which had been indicated during the latest year of the Veteran's treatment, noting that the disorder had not reached "full-blown DSM-IV criteria."  In conclusion, this psychologist stated that the Veteran's lay statements did not support a finding that MDDR was due to military service.

In a January 2016 VA treatment record, a VA psychiatrist provided a DSM-5 diagnostic assessment of the Veteran's mental health disorders.  Specifically, he opined that at present, the Veteran presented a DSM-5 psychological profile of: MDDR; stress disorder causing mixed disturbance; and anxiety.  He also identified alcohol dependence continuous, nightmares, and nicotine dependence.  The psychiatrist did not draw an etiological relationship between PTSD, MDDR, or social phobia and alcohol dependence continuous, nightmares, or nicotine dependence.

In November 2016, the RO submitted a statement.  In pertinent part, this statement reported that the Veteran registered for VA treatment in March 2007 and was first seen in April 2007.  The RO therefore concluded that it is reasonable to assume that VA treatment records prior to April 2007 did not exist.  See November 2016 Report of General Information.

In January 2017, the same VA psychiatrist as above provided a DSM-5 psychological profile of chronic PTSD; MDDR; and social phobia.  As was the case in January 2016, this DSM-5 assessment did not draw an etiological relationship between PTSD, MDDR, or social phobia and alcohol dependence continuous, nightmares, or nicotine dependence,

In March 2017, a VA psychologist provided an opinion responsive to the Board's February 2017 remand.  The psychologist explicitly reviewed findings in the Veteran's claims file, and peer-reviewed medical literature in the formulation of his opinion.  The psychologist first stated that the VANWIHCS Librarian conducted an extensive medical literature review and found that "professionally peer-reviewed literature has shown over a host of studies that PTSD does not cause alcohol dependence."  Moreover, statistical methodologies do not show directionality, which means causation; ergo the Veteran's PTSD did not cause the Veteran's alcohol dependence continuous.  Furthermore, the psychologist opined that the Veteran's PTSD was less likely than not aggravating the Veteran's alcohol dependence, noting that treatment records were silent as to "active interventions" for cessation of alcohol use disorder-such as inpatient detoxification; inpatient 30-day programming; intensive outpatient services; or outpatient services.  A review of treatment records, according to the psychologist, actually showed that the Veteran's alcohol dependence had lessened in intensity.

As to an adjustment disorder, not only was it not diagnosed in January 2016 or January 2017, it was no longer considered a psychological disorder.  Extrapolating from this, the psychologist opined since adjustment disorder does not exist, than it cannot be related to or aggravated by military service under any of the circumstances posed for the questions for this disorder.  

As to dysthymia and/or depressive disorder, the psychologist reported treatment records reveal that it had not been diagnosed over the past three years.  Consequently, dysthymia and/or depressive disorder cannot be related to or aggravated by military service for the various questions posed.  Id.

As to MDDR, which had been diagnosed over the past three years, the psychologist stated that it is less likely than not that MDDR was incurred in, caused by, proximately related to, or directly related to the military event identified as the PTSD stressor.  As a rationale for this opinion, he opined that the first "onset" of depressive symptoms in the record occurred in and around October 2007.  Moreover, so the psychologist noted, there is no evidence of depression occurring in service.  Furthermore, it is less likely than not that MDDR was aggravated beyond its natural progression by service-connected PTSD.  Notably, the Veteran is involved in psychiatric intervention once a year.  Interventions have not escalated in frequency to identify how MDDR would be permanently aggravated by PTSD.

Responding to another remand directive, the psychologist noted that there had been a diagnostic impression of anxiety NOS in the past (qualified with a sub-threshold notation), which developed into full threshold PTSD.  Therefore, there is no anxiety disorder NOS at this point in time therefore it cannot relate to military service, nor-for that matter-can it be aggravated.

As to social phobia, the psychologist noted that it was diagnosed in January 2017; however, the Veteran did not have social phobia while he was in service.  Social phobia, so the psychologist opined, was less likely than not related to the military service event as noted in active duty service, nor secondary to service-connected PTSD.  As a rationale, the psychologist noted that the Veteran's STRS are silent as to social phobia.  Also, there is insufficient evidence to indicate that social phobia was aggravated beyond its natural progression by PTSD.  Elaborating upon this, he stated that the diagnosis of social phobia had been in remission or abated in past diagnoses, and "now is back."  The Veteran's level of intervention (noted to be very slight over the past several years) and history, including information in mental health notes, cannot support the proposition that social phobia was aggravated beyond its natural progression by service-connected PTSD.


Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for acquired psychiatric disorder other than PTSD, to include depressive disorder, dysthymia/depressive disorder, social phobia, adjustment disorder, and anxiety disorder as the result of active service, including the Veteran's established in-service stressor of a mortar detonating within 12 to 15 feet of him during a training exercise is not warranted.  Likewise, the Board finds that an acquired psychiatric disorder other than PTSD (to include the psychiatric disorders and phobia iterated above) is neither proximately due to service-connected PTSD nor aggravated by service-connected PTSD.  And, the Board finds that diagnosed alcohol dependence is not proximately due to or aggravated by service-connected PTSD.

As noted above, a Veteran seeking disability benefits must establish not only the existence of a disability, but also a connection (nexus) between his service and the disability.  See Shedden, supra.

In reaching these conclusions, the Board has carefully considered the Veteran's lay assertions (in principle part articulated in VA treatment records).  The Board acknowledges that, as a lay witness, the Veteran is competent to report his medical history and symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-79 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Nevertheless, determining the potential causes of an acquired psychiatric disorder and alcohol dependence are complex medical matters that are beyond the scope of lay observation.  See id.  Thus, determinations as to the etiology of both the Veteran's acquired psychiatric disorder and alcohol dependence are not susceptible of lay opinion and require highly specialized training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, supra.  

Therefore, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of either his acquired psychiatric disorder or alcohol dependence.  See 38 C.F.R. § 3.159(a)(1) (2016) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").

In the absence of a current disability, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the March 2017 VA psychologist opined that the Veteran's VA psychiatrist neither diagnosed an adjustment disorder in January 2016 nor January 2017; moreover, the psychologist opined that adjustment disorder itself is no longer considered a psychiatric disorder.  As to dysthymia and/or depressive disorder, the psychologist opined that it had not been diagnosed in three years; consequently, it is not a current disorder.  Furthermore, the psychologist noted that while there had been a diagnostic impression of anxiety NOS in the past (qualified with a sub-threshold notation), it developed into diagnosed full threshold PTSD.  Therefore, the Veteran does not have a current anxiety disorder NOS.  

In reaching these conclusions based upon the evidence of record, the Board notes that VA uses the definition of disability as noted in Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) (this definition comports with the everyday understanding of disability, which is defined as an inability to pursue an occupation because of physical or mental impairment).  To the extent that the Veteran asserts that he has these current acquired psychological disorders, his lay statements and contentions are not probative and are outweighed by the competent and probative medical evidence like the March 2017 VA opinion.

Turning to the currently diagnosed social phobia and MDDR, the evidence of record is silent as to any in-service incurrence, injury, disease, or aggravation of disease indicative of either social phobia or MDDR.  In the absence of in-service incurrence of a disease or disability, a causal relationship (nexus) between a present disability and the disease or injury incurred during service cannot be established.  See Shedden, supra.  Therefore, service connection for social phobia and MDDR is not warranted on a direct basis.  Furthermore, the evidence of record is silent as an etiological relationship between the established in-service stressor of a mortar detonation, discussed above, and the Veteran's current social phobia and MDDR, again foreclosing the possibility of a grant of service connection on a direct basis.  Id.

With respect to establishing service connection on a secondary basis, the weight of evidence of record is against a finding that the Veteran's social phobia and MDDR were caused, or aggravated, by his service-connected PTSD.

Although the Veteran has maintained that his current acquired psychiatric disorders, as noted above, are the result of service-connected PTSD, this assertion is inconsistent with other, more probative evidence of record.  See Calusa v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, the Board finds that the March 2017 VA psychologist's opinion offers the strongest and most persuasive evidence regarding the Veteran's disorders' etiologies.

As discussed above, the evidence of record shows that it is less likely than not that MDDR and social phobia were caused, or aggravated beyond their natural course by service-connected PTSD.  As a rationale, the March 2017 VA psychologist emphasized that the Veteran's psychiatric intervention for MDDR occurred only once a year; as there has been no escalation in the frequency of psychiatric intervention.  Based upon the record of evidence, the psychologist could not derive even an attenuated etiological relationship between MDDR and PTSD.

Likewise, as discussed above, the Match 2017 VA psychologist opined that social phobia is less likely than not secondary to (caused or aggravated by) PTSD.  Not only is the evidence of record insufficient to establish causation or aggravation, also, as indicated by the psychologist, the diagnosis of social phobia itself had been in remission or abated in past years, and "now is back."  As is the case with his rationale concerning MDDR, the psychologist noted psychiatric intervention has been minimal over the past years, and, moreover ,extant treatment records and mental health notes do not suggest or support the proposition that social phobia was aggravated beyond its natural progression by PTSD.  Here too, the psychologist could not derive even an attenuated etiological relationship between social phobia and PTSD.

As to alcohol dependence, as discussed above, the March 2017 VA psychologist opined that the Veteran's PTSD less likely than not caused or aggravated the Veteran's alcohol dependence, underscoring the fact that VA treatment records are silent as to any form of "active intervention" for alcohol dependence.  Furthermore, the psychologist noted that peer-reviewed literature and well as statistical methodologies do not show directionality (causation) between PTSD and alcohol dependence.  Direct service connection for alcohol abuse is precluded by law; therefore, service connection for alcohol dependence is not warranted. 38 C.F.R. § 3.301 .

In sum, there is no competent evidence suggesting that there exists a nexus between the Veterans acquired psychiatric disorder (in any of the ways in which it has been characterized) and service.  Furthermore, the most competent evidence of record is against a finding that the Veteran's service-connected PTSD, to include its established in-service stressor, caused or aggravated acquired psychiatric disorder (in any of the ways in which it has been characterized).

The preponderance of evidence is against the Veteran's claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5.107(b) (West 2014);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder other than posttraumatic stress disorder is denied.


____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


